                                                                              3/10/2020

                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

AVENUE C APARTMENTS, LLC, a                        CV 19-37-BLG-TJC
Montana limited liability company,

                    Plaintiff/Counter-             ORDER GRANTING
                    Defendant,                     PLAINTIFF’S UNOPPOSED
                                                   MOTION TO ATTEND
vs.                                                PRELIMINARY PRETRIAL
                                                   CONFERENCE BY
THE CINCINNATI INSURANCE                           TELEPHONE
COMPANY, a corporation; and JOHN
DOES 1-10,

                    Defendant/Counter-
                    Claimant.
      Plaintiff Avenue C Apartments, LLC, has filed an unopposed motion to

allow counsel to appear at the Preliminary Pretrial Conference by telephone. (Doc.

22.) Good cause appearing, IT IS HEREBY ORDERED that Plaintiff’s motion is

GRANTED. Plaintiff’s counsel, Donald V. Snavely, William K. VanCanagan, and

Trent N. Baker, may appear by telephone at the April 2, 2020, Preliminary Pretrial

Conference. Counsel shall use the Court’s conferencing system to participate in

the Conference:

      1.    Dial 1-877-848-7030
      2.    Enter Access Code 5492555 #

DATED this 10th day of March, 2020.

                                         _______________________________
                                         TIMOTHY J. CAVAN
                                         United States Magistrate Judge
